Citation Nr: 0409913	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-15 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an earlier effective date prior to March 15, 
1999 for a 100 percent rating for schizophrenia undifferentiated 
type with paranoid features for accrued benefit purposes.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to February 
1985.  He died in April 2001.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2002 rating decisions issued in January and 
February 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
pertinent part, the RO denied service connection for cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002) and granted an increased rating of 100 percent for 
schizophrenia undifferentiated type with paranoid features for 
accrued purposes, effective from March 15, 1999.  

In a June 2002 VA Form 21-4138, the appellant requested a hearing.  
In an October 2003 VA Form 21-4138, the appellant waived her right 
to an RO hearing; thus, her request for such a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704 (2003).

In a May 2001 statement, the appellant filed a notice of 
disagreement (NOD) with a May 2001 RO decision, which, in 
pertinent part, denied entitlement to DIC.  This issue, along with 
her claim for service connection for the cause of the veteran's 
death, is addressed in the REMAND portion of this decision and 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  VA will notify the appellant if further action is 
required on her part.

In January 2004, the Board received a statement dated in December 
2003, in which the appellant indicated that she did not understand 
the delays in acting her husband's claim and asked questions about 
the ramifications of last two decisions issued by the RO in 2002, 
along with duplicate copies of correspondence from RO.  Her 
questions concerning the issues of dependency and special monthly 
compensation are referred to the RO for appropriate action.  Since 
she provided no new evidence in support of her claim, not already 
in the record, this case need not be returned to the RO for the 
issuance of a supplemental statement of the case.  Cf. Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereafter DAV). 


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice and 
duty to assist duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the earlier effective date issue addressed in this 
decision.

2.  The veteran died on April [redacted], 2001 while his claim for an 
increased rating in excess of 50 percent for schizophrenia 
undifferentiated type with paranoid features was pending on 
appeal.

3.  The appellant was married to the veteran at the time of his 
death.

4.  The appellant's claim for entitlement to accrued benefits was 
received on April 26, 2001.

5.  In a January 2002 rating decision, the RO determined that the 
veteran's service-connected schizophrenia was productive of total 
occupational and social impairment and granted an increased rating 
of 100 percent for accrued purposes, effective March 15, 1999.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits based on an 
effective date earlier than March 15, 1999 for an increased rating 
of 100 percent for schizophrenia undifferentiated type with 
paranoid features.  38 U.S.C.A. §§ 5112, 5121 (West 2002); 38 
C.F.R. §§ 3.500, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
amendments became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective August 
29, 2001.  VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

In this case, there is no possibility that any evidence could be 
obtained that would be relevant to the legal question involved.  
In other words, there is no evidence that could be obtained that 
would have any effect on the outcome of this claim.

There is, by law, no additional relevant evidence to be obtained 
with a claim for an earlier effective date involving a grant of 
accrued benefits, as the law and regulations limit payment to 
those benefits that were due and unpaid "for a period not to 
exceed two years" and the "two years" are limited to those 
immediately preceding the veteran's death.  38 U.S.C.A. § 5121(a) 
(2003); 38 C.F.R. § 3.1000.  Therefore, it is legally impossible 
to get an effective date any earlier than two years immediately 
prior to the veteran's death.

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the appellant is 
required to comply with the notice and duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002).  The appellant was notified by 
the RO in February 2002 that she had been awarded accrued benefits 
for a two-year period beginning on April 1, 1999 for a 100 percent 
rating for schizophrenia.  The RO also issued a statement of the 
case in September 2002, notifying the appellant of the regulations 
addressing VA's redefined duty-to assist under the VCAA and the 
criteria for assigning effective dates.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision granting accrued 
benefits was made in February 2002, after November 9, 2000, the 
date the VCAA was enacted.  

In the present case, regarding the issue of entitlement to an 
earlier effective date for accrued benefits, a substantially 
complete application was received in April 2001.  Thereafter, in a 
rating decision dated in February 2002, accrued benefits were 
granted to the appellant, did the AOJ, in a letter to the 
appellant dated May 21, 2002 and a September 2002 SOC, provide 
notice to the claimant regarding what information and evidence is 
needed to substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence would be obtained by VA, and the need for the claimant to 
submit any evidence in her possession that pertains to her claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying an 
effective date prior to March 15, 1999, the timing of the notice 
does not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a defect 
in the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422. ("The 
Secretary has failed to demonstrate that, in this case, lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice the AOJ provided to the appellant on May 21, 2002 was not 
given prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and certification of 
the appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, in a September 
2003, the appellant indicated that she did not have to ask for 
another hearing because VA had all the evidence they needed before 
the case was transferred to the Board.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board also observes that, in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  By various 
informational letters, an SOC, and its accompanying notice 
letters, the AOJ satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error. 

Finally, the Board notes that the VA General Counsel has held that 
the notice provisions of the VCAA are not applicable to earlier 
effective date claims.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not require 
VA to provide notice of the information and evidence necessary to 
substantiate the newly raised issue").  Cf. Huston v. Principi, 17 
Vet. App. 195, 202 (2003); see also Livesay v. Principi, 15 Vet. 
App. 165 (2001).

The Board finds that the appellant has been advised of the 
evidence considered in connection with her appeal with regard to 
an earlier effective date for accrued benefits and has been 
afforded an opportunity to submit additional evidence and argument 
in support of her claim.  The appellant has not alleged that 
further action on the part of VA is required by the VCAA or 
otherwise.  Under these circumstances, the Board finds that the 
appellant is not prejudiced by the Board's consideration of the 
merits of her earlier effective date claim.  See Bernard, 4 Vet. 
App. at 394.

Earlier Effective Date for Accrued Benefits

The Board notes, initially, that chapter 11 of title 38 of the 
United States Code, providing for service-connected compensation 
benefits, makes no provision for the payment of disability 
compensation to survivors, and they may not pursue disability 
compensation claims of a veteran, even as heirs to the veteran's 
estate.  See Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998), 
cert. denied, 526 U.S. 1016 (1999).  Instead, Congress has 
established a procedure whereby a statutorily limited amount of 
"accrued benefits" due to the deceased veteran during his or her 
lifetime could be recovered by designated individuals.
 
This scheme is codified at 38 U.S.C.A. § 5121(a), which allows 
benefits accrued within two years before the veteran's death to be 
paid first to the surviving spouse, then to any surviving 
children, surviving parents, and in some cases to the person who 
bore the expense of the veteran's last sickness and burial.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).  See 
generally Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. 
denied, 525 U.S. 834 (1998).  The implementing regulation, at 38 
C.F.R. § 3.1000(a), provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than insurance 
and service members' indemnity) authorized under laws administered 
by VA, to which a payee was entitled at death under existing 
ratings or decisions, or those based on evidence in the file at 
date of death, and due and unpaid for a period not to exceed two 
years prior to the last date of entitlement as provided in 38 
C.F.R. § 3.500(g) will, upon the death of such person, be paid to 
that person's surviving spouse.  The Board notes that Congress 
recently changed the law and amended 38 U.S.C.A. § 5121 to repeal 
the two-year limit on accrued benefits so that a veteran's 
survivor may received the full amount of award for accrued 
benefits.  This change applies only to deaths occurring on or 
after the date of enactment, December 16, 2003.  Because the 
veteran died in April 2001, this change does not apply in this 
case and is noted only for information purposes.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § ____ ).

A claim for accrued benefits is derivative of a claim made by the 
veteran during his life.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  Accrued benefits, in contrast to "death 
benefits" such as DIC, death compensation, and death pension, "are 
sums owing to the veteran for prior periods, but unpaid at the 
time of death."  Id. (holding that accrued benefits are amounts 
"due and unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C.A. § 
5310); see Jones, 136 F.3d at 1300 ("a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application.")

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the application 
"must be filed within one year after the date of death."  38 
U.S.C.A. § 5121(c).  In this case, the appellant submitted an 
application for accrued benefits in April 2001 and the veteran 
died that month.  Accordingly, the appellant's claim for accrued 
benefits was filed in a timely manner.

At the time of his death on April [redacted], 2001, the veteran had a 
pending claim for an increased rating in excess of 50 percent for 
his service-connected schizophrenia undifferentiated type with 
paranoid features.  The appellant was married to the veteran at 
the time of his death.  On April 26, 2001, the appellant filed a 
claim for accrued benefits.  In a January 2002 rating decision 
issued in February 2002, the RO determined that the veteran's 
service-connected schizophrenia was productive of total 
occupational and social impairment and granted an increased rating 
of 100 percent for accrued purposes, effective March 15, 1999.  
The RO noted that the veteran had already been awarded a 100 
percent rating due to hospitalization beginning on March 15, 1999, 
which was reduced to 50 percent effective May 1, 1999.  Thus, the 
RO's January 2002 rating decision had the effect of authorizing 
payment of a 100 percent rating since March 15, 1999, which was 
the date ascertainable that the increase in his disability 
occurred.

Under the provisions of 38 C.F.R. § 3.500(g), the effective date 
of the discontinuance of an award of compensation for a payee due 
to the payee's death is the last day of the month before death 
occurred.  See 38 U.S.C.A. § 5112(b)(1) (West 2002); 38 C.F.R. § 
3.500(g) (2003).  See Richard on Behalf of Richard v. West, 161 
F.3d 719, 721 (Fed. Cir. 1998).  In this case, the effective date 
of discontinuance was March 31, 2001.

The appellant maintains that she should receive the deceased 
veteran's retroactive compensation benefits for a period earlier 
than two years prior to his death.  However, in this case, the law 
not the evidence of record is dispositive.  The record shows that 
there are no accrued benefits to which the appellant is entitled 
prior to March 15, 1999.

As noted above, applicable statute and implementing regulations 
limit payment in this case to those benefits that were due and 
unpaid "for a period not to exceed two years" and the "two years" 
are limited to those immediately preceding the veteran's death.  
38 U.S.C.A. § 5121(a); Haines, 154 F.3d at 1300; 38 C.F.R. § 
3.1000.  Since the effective date of discontinuance of the 
veteran's compensation was March 31, 2001, accrued benefits would 
be payable retroactively for a period of two years, or from April 
1, 1999 to March 31, 2001.  As such, there are no payable benefits 
to which the appellant is entitled prior to April 1, 1999.

Because the law and implementing regulations state that the claim 
for payment of retroactive disability benefits do not survive the 
veteran's death and that accrued disability benefits that the 
appellant could claim in her own right are limited to the two 
years immediately prior to his death, the appellant's appeal, as a 
matter of law, must be denied.  38 U.S.C.A. § 5121(a); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.1000.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that in cases where the law, and not the evidence, is 
dispositive, the VCAA is not applicable to the appeal.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  As such, no further 
action is required pursuant to the VCAA.


ORDER

An effective date prior to March 15, 1999 for a 100 percent rating 
for schizophrenia undifferentiated type with paranoid features for 
accrued purposes is denied.


REMAND

Pursuant to the VCAA, VA first has a duty to notify the appellant 
of any information and evidence necessary to substantiate a claim 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim, although the ultimate responsibility for 
furnishing evidence rests with the claimant.  See 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  

Initially, the Board notes that it is unclear whether the 
appellant wants to pursue an appeal with regard to a claim for 
service connection for the cause of the veteran's death.  To 
establish service connection for the cause of the veteran's death, 
evidence must be presented, which in some fashion links the fatal 
disease to a period of military service or an already service-
connected disability.  See 38 U.S.C.A. 
§§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was either 
the principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The veteran was service connected for schizophrenia at the time of 
his death.  The certificate of death shows the cause of death was 
due to cardiorespiratory arrest.  In a VA Form 21-4138 dated April 
10, 2002, the appellant requested an SOC to appeal her DIC claim.  
But the RO issued an SOC with regard to service connection for the 
cause of the veteran's death.  On remand, the RO should clarify 
whether the appellant wants to continue her appeal with regard to 
service connection for cause of the veteran's death.  If not, the 
appellant or her representative may withdraw the appeal.  See 38 
C.F.R. §§ 20.202, 20.204(b) (2003).

In the present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have not 
been fulfilled regarding her cause of death claim on appeal.  See 
DAV, 327 F.3d 1339.  The RO has provided the appellant with the 
regulations implementing the VCAA.  But the RO will need to 
provide her with specific information concerning what additional 
information she needs to submit to establish entitlement to 
service connection for cause of the veteran's death (assuming the 
appeal is not withdrawn) and what information VA will attempt to 
obtain as required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The RO must provide the appellant with 
such information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Consequently, a remand is 
required to comply with the notice and duty to assist provisions 
contained in the VCAA.  

In a May 2001 statement, the appellant filed a notice of 
disagreement (NOD) with a May 2001 RO decision, which, in 
pertinent part, denied entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  Later, in January 2002, the RO again denied a 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
In a May 2002 VA Form 21-4138, the appellant filed an NOD with the 
January 2002 rating decision, denying her DIC claim.  The Board 
observes that the RO has yet to discuss the issue of entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. § 1318 in an 
SOC.  The Court has held that where the Board finds an NOD has 
been submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate action.  
Manlincon, 12 Vet. App. 238.

Accordingly, the Board finds that the case must be REMANDED to the 
RO for the following:

1.  The RO should contact the appellant and her representative to 
clarify whether she wishes to continue to pursue her appeal on the 
issue of entitlement to service connection for the cause of the 
veteran's death.  

2.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other 
applicable legal precedent (including all provisions under 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.102, 3.159 
and 3.326(a)); as well as the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  In particular, the RO should 
inform the appellant of the type of evidence required from her to 
substantiate her claim.  The appellant should also be informed 
that the RO will assist her in obtaining identified evidence, 
should she require such assistance.  The claims file must include 
documentation that there has been compliance with the VA's 
redefined duties to notify and assist a claimant as set forth in 
the VCAA and as specifically affecting the issue on appeal.

3.  After completion of the above, the RO should readjudicate the 
appellant's claim for entitlement to service connection for the 
cause of the veteran's death (if not withdrawn), including any 
additional evidence obtained by the RO on remand.  If any 
determination remains unfavorable to the appellant, she and her 
representative should be provided with a supplemental statement of 
the case and be afforded an opportunity to respond before the case 
is returned to the Board for further review.

4.  The RO should issue the appellant and her representative a 
statement of the case as to the issue of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  The appellant should be 
apprised of her right to submit a substantive appeal and to have 
her claim reviewed by the Board.  The RO should allow the 
appellant and her representative the requisite period of time for 
a response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose of 
this remand is to comply with due process of law.  No action by 
the appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending completion of 
the above.  The appellant and her representative have the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



